Exhibit 10.107

 

This instrument was prepared
by and when recorded return to:

 

David A. Grossberg
Schiff Hardin & Waite
6600 Sears Tower
Chicago, IL 60606

 

Permanent Real Estate Index Nos.:
02-09-301-007, 008,009,011,012
02-09-101-018
02-07-101-001, 002
02-16-101-007, 008

 

AMENDED AND RESTATED
INTERCREDITOR AGREEMENT

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT (the “Agreement”) dated as of
December 14, 1999, by and among HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP, an
Illinois limited partnership (together with any successors and assigns, the
“Company”), BEAL BANK, SSB, a Texas State savings bank (the “Bank”), U.S. BANK
TRUST NATIONAL ASSOCIATION, a national banking association formerly known as
FIRST TRUST NATIONAL ASSOCIATION, as trustee (in such capacity and together with
any successors and assigns in such capacity, the “Series B Trustee”) for the
Series B Bondholders (as hereinafter defined).

 

R E C I T A L S:

 

A.                                   The parties hereto entered into an
lntercreditor Agreement dated as of November 19, 1997 (the “Original Agreement”)
contemporaneously with the closing under that certain Bond Remarketing Contract
by and between William Blair & Company and the Company dated as of November 19,
1997 (the “Bond Remarketing Contract”).

 

B.                                     Pursuant to that certain Village of
Huntley, McHenry and Kane Counties, State of Illinois (the “Village”) Ordinance
Number 95-11-27-01 adopted and approved on November 27, 1995 (the “General
Ordinance”), the Village authorized, among other things, the issuance of
$14,000,000 aggregate principal amount of Tax Increment Allocation Revenue Bonds
(Huntley Redevelopment Project), Series B-1995 (as amended, amended and
restated, supplemented or otherwise modified from time to time and any
refinancing thereof, the “Series B Bonds”) and appointed the Series B Trustee,
as trustee, bond registrar and paying agent for the holders (the “Series B
Bondholders”) of the Series B Bonds. Pursuant to that certain Village Ordinance
Number 95-12-14-02 adopted and approved December 14, 1995, the Village issued
the Series B Bonds.

 

1

--------------------------------------------------------------------------------


 

C.                                     The Bank is the lender under that certain
Mortgage Note dated December 18, 1995 (as amended, amended and restated,
supplemented or otherwise modified from time to time and any credit agreement or
other agreement or agreements relating to any refinancing thereof, the “Bank
Mortgage Note”) issued by the Company payable to the order of the Bank.

 

D.                                    To secure the payment and performance of
the Bank Claim (as hereinafter defined), the Company has executed and delivered
to the Bank (i) that certain Mortgage, Security Agreement, Assignment of Leases
and Rents and Financing Statement, dated as of December 18, 1995 and recorded in
the Kane County Recorders Office on December 22, 1995 as Document No. 95K78402
and in the McHenry County Recorders Office on December 28, 1995 as Document No.
95R57507 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Bank Mortgage”), pursuant to which the Company granted
to the Bank a first priority mortgage lien on among other property the certain
real property legally described on Exhibit A thereto (the “Bank Real Property”)
which includes the Series B Bondholder Property (as hereinafter defined).

 

E.                                      The Company, the Bank and the Northern
Trust Company (“NTC”) are parties to that certain Pledge, Security,
Subordination and Release Agreement dated as of May 29, 1997 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Bank Security Agreement”), pursuant to which the Company granted to the Bank a
security interest in the Series B Bonds to further secure the payment and
performance of the Bank Claim, which security interest is subordinate only to
the security interest in such Series B Bonds granted by the Company to NTC
pursuant to the Bank Security Agreement (which first priority and subordinate
security interest liens shall be released on the date hereof).

 

F.                                      The Village in contemplation of the
transactions relating to the Bond Remarketing Contract has adopted and approved
Ordinance Number 97-09-18-01 (the General Ordinance, as previously amended and
supplemented by said Ordinance, and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Series B Ordinance”),
pursuant to which the Village, among other things, consented to the addition of
the Series B Bondholder Real Property (as hereinafter defined) as additional
collateral for the Series B Bonds.

 

G.                                     To secure the payment and performance of
the Series B Bondholder Claim (as hereinafter defined), the Company has executed
and delivered to the Trustee, for the benefit of the Series B Bondholders, that
certain Mortgage and Security Agreement dated as of November 19, 1997 which was
recorded with the Kane County Recorders Office immediately after execution (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Series B Bondholder Mortgage”), pursuant to which the Company granted
to the Trustee, for the benefit of the Series B Bondholders, a first priority
mortgage lien on and security interest in the real property legally described on
Exhibit A attached hereto (the “Series B Bondholder Real Property”).

 

H.                                    The Bank Real Property includes the Series
B Bondholder Real Property.

 

I.                                         All of the actions contemplated in
the Recitals of this Agreement are deemed to have occurred simultaneously with
the execution and delivery of the Original Agreement unless

 

2

--------------------------------------------------------------------------------


 

such action is stated in the Recitals A through I inclusive to have occurred on
an earlier date.

 

J.                                        The Company has obtained from the Bank
a new loan in the maximum principal amount of $l0,000,000.00 (the “New Bank
Loan”) which is now secured by, among other things, liens and security interests
in regard to that portion of the Bank Real Property which is still owned by the
Company and is legally described in Exhibit A to the New Bank Mortgage (as
hereinafter defined) other than that portion of the Series B Bondholder Real
Property which is still owned by the Company and is legally described in Exhibit
A to the New Bank Mortgage. A condition that the Company must satisfy in order
to obtain the funding of additional proceeds of the New Bank Loan is that this
Amendment must be entered into by all parties to effect amendments to the
Original Agreement as contemplated hereby.

 

K.                                    The New Bank Loan is now secured by, among
other things, that certain Mortgage, Security Agreement and Assignment of Leases
and Rents, dated as of October 27, 1999 (the “New Bank Mortgage”), and which
encumbers, among other property, the Bank Real Property, other than the Series B
Bondholder Real Property.  Promptly following the execution hereof, the Company
and the Bank will amend the New Bank Mortgage, among other things, to include
the Series B Bondholder Real Property as part of the Mortgaged Property
encumbered thereby, with the New Bank Mortgage, as so amended, being subject,
subordinate and inferior to the Series B Bondholder Mortgage (as hereinafter
defined) in regard to the Series B Bondholder Real Property.  As required by the
Series B Bondholder Mortgage, the Series B Trustee hereby consents to the
encumbering of the Series B Bondholder Real Property by the liens, security
interest and other terms of the New Bank Mortgage, provided such New Bank
Mortgage is, as provided herein, subject, subordinate and inferior to the Series
B Bondholder Mortgage in regard to the Series B Bondholder Real Property.

 

L.                                      The parties hereto hereby agree that
from and after the date hereof, (i) the Promissory Note, dated as of October 27,
1999, in the state principal amount of $10,000,000.00, executed by the Company
and payable to the order of the Bank, which evidences the New Bank Loan (the
“New Bank Note”), will be included within the definition of Bank Mortgage Note,
(ii) the New Bank Mortgage will be included within the definition of Bank
Mortgage, and (iii) the New Bank Note, the New Bank Mortgage and the other
documents which evidence, secure and/or otherwise relate to the New Bank Loan
will be considered Loan Documents (as hereinafter defined).

 

M.                                 Concurrently with the execution of this
Agreement, Company and Series B Trustee are entering into an Amended and
Restated Series B Bondholder Mortgage of even date herewith, which from and
after the date hereof will be deemed to be the Series B Bondholder Mortgage.

 

N.                                    The parties are executing and delivering
this instrument to evidence their agreement in respect of their relative rights
with respect to the Collateral (as hereinafter defined).

 

A G R E E M E N T:

 

The parties hereto agree as follows:

 

3

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Definitions.  As used in this Agreement, the following terms shall
have the meanings specified below:

 

“Bank Claim” shall mean all obligations of the Company to the Bank secured by
the Bank Mortgage.

 

“Bank Collateral” shall mean the Collateral in which the Bank has a lien or
security interest pursuant to the Loan Documents.

 

“Bank Real Property” shall mean the real property described in Exhibit A annexed
to the Bank Mortgage and mortgaged to the Bank pursuant to the Bank Mortgage.

 

“Cash Equivalents” shall mean (i) marketable direct obligations issued by, or
unconditionally guaranteed by, the government of the United States of America or
issued by any agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within one year from the date of
acquisition thereof, (ii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Corporation (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (iii) commercial paper maturing no
more than one year from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (iv) certificates of deposit or bankers’ acceptances maturing within
one year from the date of acquisition thereof issued by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or any U.S. branch of a foreign bank having at the date
of acquisition thereof combined capital and surplus of not less than
$250,000,000 and (v) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause (iv)
above.

 

“Collateral” shall mean all of the Series B Bondholder Collateral and Bank
Collateral.

 

“Collateral Account” shall mean the Series B Mortgage and Condemnation account
established and maintained under Section 8(c) of the Series B Ordinance.

 

“Collateral Account Funds” shall mean all of the funds from time to time on
deposit in the Collateral Account; all investments (including, without
limitation, Cash Equivalents) and all certificates and instruments from time to
time representing or evidencing such investments; all notes, certificates of
deposit, checks and other instruments from time to time hereafter delivered to
or otherwise possessed by the Trustee for or on behalf of the Company in
substitution for, or in addition to, any or all of the Series B Bondholder
Collateral; and all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the items constituting Series B Bondholder
Collateral.

 

“Enforcement” shall mean, collectively or individually, for so long as the
Series B Ordinance Documents shall be in effect, demand made by the Trustee
(acting at the direction of the Series B Bondholders in accordance with the
provisions of the Series B Ordinance) or by the Bank for payment or the
acceleration of the Bank Claim or the Series B Bondholder Claim pursuant to the

 

4

--------------------------------------------------------------------------------


 

Loan Documents or the Series B Bonds, as applicable (other than any acceleration
which may occur automatically upon the filing of a bankruptcy petition by the
Company or any of its subsidiaries or the Village, as applicable), held by such
person, repossess any Collateral or commence the judicial or other enforcement
of any of the rights and remedies of the Secured Party under the Series B
Ordinance or the Bank Mortgage Note (as the case may be) or any related
mortgage, guarantee or agreement or under applicable law.

 

“Enforcement Notice” shall mean a written notice delivered, at a time when a
“Default” or an “Event of Default” (as defined in the Series B Ordinance
Documents or the Loan Documents) has occurred and is continuing, by either the
Trustee or the Bank to the Secured Parties announcing that it has commenced
Enforcement with respect to any of its rights and remedies.

 

“Loan Documents” shall mean the Memorandum of Net Profits Interest, the Bank
Mortgage Note, the Bank Mortgage, the Bank Security Agreement and all other
agreements secured by the Bank Mortgage and all other documents, instruments and
agreements now or hereafter evidencing or securing all or any portion of the
Company’s obligations under the Bank Mortgage Note, including any documents,
instruments or agreements evidencing or securing the amendment, modification,
replacement, renewal, restatement, refunding, deferral, extension, supplement or
resale thereof.

 

“Memorandum of Net Profits Interest” shall mean that certain Memorandum of Net
Profits Interest dated December 18, 1995 by and between the Company and the Bank
and recorded as Document No. 95K07843.

 

“Proceeds” shall have the meaning assigned to the term “proceeds under the UCC
and, in any event, shall include, without limitation, any and all (i) proceeds
of any insurance, indemnity, warranty or guarantee payable to the Trustee, to
the Bank or to the Company from time to time with respect to any of the
Collateral, (ii) payments (in any form whatsoever) made or due and payable to
the Company from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of a governmental
authority), (iii) products of the Collateral and (iv) other amounts from time to
time paid or payable under or in connection with any of the Collateral,
including, without limitation, any amounts payable in respect to litigation.

 

“Real Property” shall mean, collectively, the Bank Real Property and the Series
B Bondholder Real Property.

 

“Secured Party” shall mean any of the Trustee (for the benefit of the Series B
Bondholders) or the Bank.

 

“Series B Bondholder Claim” shall mean the Obligations as defined in the Series
B Bondholder Mortgage.

 

“Series B Bondholder Collateral” shall mean the Collateral in which the Trustee
has a lien or security interest pursuant to the Series B Bondholder Mortgage.

 

“Series B Bondholder Primary Collateral” shall mean, collectively, the Series B
Bondholder Real Property, the Collateral Account, the Collateral Account Funds
and the Proceeds of

 

5

--------------------------------------------------------------------------------


 

all of the foregoing.

 

“Series B Bondholder Real Property” shall mean the real property described in
Exhibit A annexed hereto and mortgaged to the Trustee pursuant to the Series B
Bondholder Mortgage.

 

“UCC” shall mean the Uniform Commercial Code as in effect in any relevant
jurisdiction.

 

SECTION 1.2. The parties hereto hereby agree that from and after the date
hereof, (i) the Promissory Note, dated as of October 27, 1999, in the stated
principal amount of $10,000,000.00, executed by the Company and payable to the
order of the Bank, which evidences the New Bank Loan, will be included within
the definition of Bank Mortgage Note, (ii) the New Bank Mortgage will be
included within the definition of Bank Mortgage,(iii) the New Bank Note, the New
Bank Mortgage and the other documents which evidence, secure and/or otherwise
relate to the New Bank Loan will be considered Loan Documents; and (iv) the
Amended and Restated Series B Bondholder Mortgage of even date herewith will be
deemed to be the Series B Bondholder Mortgage.

 

ARTICLE II

 

INTERCREDITOR PROVISIONS

 

SECTION 2.1. Acknowledgment of Respective Security Interests; Lien Priorities:
Release of Lien on Series B Bonds.

 

(a)                                  Notwithstanding the date, manner or order
of perfection of the security interests and liens granted to the Bank and the
Trustee, and notwithstanding any provisions of the UCC, or any applicable law or
decision, or the Loan Documents or the Series B Ordinance Documents, or whether
the Bank or the Trustee holds possession of all or any part of the Collateral,
or the granting provisions of any mortgage or security instrument or the
provisions of any financing statement, the following, as between the Bank and
the Trustee, shall be the relative security interests and priority of liens of
the Bank and the Trustee in the Series B Bondholder Collateral:

 

(i)                                     The Trustee shall have a first and prior
security interest in or mortgage lien on the Series B Bondholder Primary
Collateral and Proceeds thereof to the extent such collateral and proceeds are
used to satisfy obligations under the Series B Bonds in an amount not to exceed
the aggregate of (A) the principal amount of the Series B Bonds on the date
hereof ($14,000,000), as reduced by any redemption after the date hereof, (B)
any and all accrued and unpaid interest on the Series B Bonds from and after the
date hereof, and (C) expenses of the Trustee incurred in connection with
enforcing the terms of the Series B Bondholder Mortgage and this Agreement.

 

(ii)                                  The Bank shall have a subordinate security
interest in or mortgage lien on the Series B Bondholder Primary Collateral and
Proceeds thereof; provided, however, that if the Company sells all or any
portion of the Series B Real Property or for any other reason the Company
receives any Proceeds from any portion of the Series B Real Property (the
“Released Parcel”) either: (A) if, before or after giving effect to such
release, no Default (as defined in the Series B Bondholder Mortgage herein a
“Default”) or Event of Default (as

 

6

--------------------------------------------------------------------------------


 

defined in the Series B Ordinance herein an “Event of Default”) exists and is
continuing, the greater of (x) 50% of the appraised value of the Released Parcel
(as determined pursuant to that certain appraisal of Frank John Karth &
Associates dated July 1997) (the “Appraised Value”) or (y) an amount per square
foot of the Released Parcel equal to the amount in the column entitled “Deposit
to Collateral Account” with respect to the Released Parcel set forth in Exhibit
B attached hereto, shall be deposited into the Collateral Account (provided,
however that notwithstanding the foregoing, with respect to Buildable Auto Mall
Property (as defined in the Series B Bondholders Mortgage), an amount equal to
50% of the product of (a) $3.72 multiplied by (1,) the square footage of the
then applicable Released Parcel of Buildable Auto Mall Property shall be
deposited into the Collateral Account); and the balance of the Proceeds shall be
disbursed to Beal Bank in accordance with the Bank Mortgage or to the Company if
the Bank Mortgage has been satisfied; or (B) if, either before or after giving
effect to such release, a Default or Event of Default exists and is continuing,
then notwithstanding the foregoing clause (A), 100% of the Proceeds shall be
deposited, in accordance with the Series B Mortgage, in the Collateral Account;
provided, however that at such time as the Default or Event of Default shall no
longer be continuing, an amount equal to the excess of the amount deposited in
the Collateral Account, as such amount has been reduced to cure the Default or
Event of Default, over the greater of (x) or (y) of Clause 2.1 (a)(ii)(A) above
shall be disbursed to Beal Bank in accordance with the Bank Mortgage or to the
Company if the Bank Mortgage has been satisfied.

 

If, at such time as, a certificate of occupancy has been issued by the
appropriate governmental authority with respect to a Released Parcel, the square
footage of the improvements constructed on such Released Parcel divided by the
acreage of such Released Parcel equals or exceeds the number set forth in the
column entitled “Minimum FAR in Feet/Acre” with respect to such Released Parcel
as set forth in Exhibit B attached hereto, and no Default or Event of Default
then exists or is continuing, all amounts deposited in the Collateral Account
with respect to such Released Parcel, together with any and all interest
thereon, shall be disbursed to Beal Bank in accordance with the Bank Mortgage or
to the Company if the Bank Mortgage has been satisfied. In the event that
amounts deposited in the Collateral Account with respect to any Released Parcel
for which a certificate of occupancy has been issued have not been released
pursuant to the immediately preceding sentence, and no Default or Event of
Default then exists or is continuing, such amounts, together with all interest
thereon, shall be disbursed to Beal Bank in accordance with the Bank Mortgage or
to the Company if the Bank Mortgage has been satisfied, at such times as the
square footage of all improvements constructed on all Released Parcels for which
certificates of occupancy have been issued divided by the acreage of all such
Released Parcels equals or exceeds the average number of square feet of floor
area per acre set forth in the column entitled “Minimum FAR in Feet/Acre” with
respect to all such Released Parcels as set forth in Exhibit B attached hereto.

 

(iii)                               Other than the security interest and rights
in and to the Series B Bondholder Real Property granted to the Trustee pursuant
to the Series B Bondholder Mortgage, the Trustee acknowledges that it has no
rights in or to the Bank Real Property.

 

(b)                                 The Bank released by recording the Original
Agreement any and all liens created by the Bank Security Agreement and any other
liens, if any, which it has placed upon those certain $14,000,000 aggregate
principal amount Village of Huntley, McHenry and Kane Counties, Illinois Tax
Increment Allocation Revenue Bonds (Huntley Redevelopment Project) Series B-1995
and agrees to deliver to the Trustee a UCC-3 termination statement or any other
document necessary to

 

7

--------------------------------------------------------------------------------


 

effect such release.

 

(c)                                  Nothing in this Section 2.1 shall be deemed
a consent by the Bank to the sale of any Bank Collateral.

 

(d)                                 Except as expressly agreed in Section 2.1(a)
and (b), the Bank retains all rights, security interests and liens granted under
the Loan Documents, including, without limitation, the net profit interest
granted by the Company to the Bank pursuant to the Agreement and Assignment of
Net Profits Interest referenced in the Memorandum of Net Profits Interest.

 

SECTION 2.2. Enforcement Actions.

 

(a)                                  The Bank agrees that, contemporaneously
with the commencement of Enforcement with respect to the Bank Mortgage Note
and/or any security instruments relating thereto, it shall deliver to the
Trustee an Enforcement Notice. The Trustee, on behalf of the Series B
Bondholders, agrees that, contemporaneously with the commencement of Enforcement
with respect to the Series B Ordinance, the Series B Bonds and/or any security
instrument relating thereto, it shall deliver to the Bank an Enforcement Notice.

 

(b)                                 If the Bank or Trustee has any security
interest in or lien on any of the Series B Bondholder Collateral as security for
payment of any indebtedness of the Company, or of any other party, other than
the Bank Claim or the Series B Bondholder Claim, respectively, then the Bank or
the Trustee, as the case may be, may not apply the proceeds of any of the
Collateral to satisfy such other indebtedness until the Bank Claim and the
Series B Bondholder Claim are paid in full or otherwise satisfied.

 

(c)                                  Subject to the provisions of this Section
2.2, the Trustee and the Bank agree that either party may commence, prosecute
and complete Enforcement without further obligation to the other party except as
provided in the Series B Bondholder Mortgage.

 

SECTION 2.3. Notices of Default. Each party hereto agrees to give to the other,
copies of any notice of the occurrence or existence of an Event of Default,
demand for payment, acceleration, foreclosure, exercise of remedies and any
other written notice of a like nature, sent to the Company, or the Village, as
the case may be, promptly after the sending of such notice to such person, but
the failure to do so shall not affect the validity or effect of such notice or
create a cause of action against the Secured Party failing to give such notice
or create any claim or right on behalf of any third party. The sending of such
notice shall not give the recipient the obligation to cure such Event of
Default.

 

SECTION 2.4. Use of Proceeds of Collateral. The Trustee agrees that unless and
until the Bank Mortgage has been satisfied, (a) no Proceeds of the Series B
Bondholder Collateral, including Collateral Account Funds, shall be disbursed to
the Company and (b) any amounts which would otherwise be disbursed to the
Company shall be disbursed to the Bank.

 

SECTION 2.5. UCC Notices. In the event that any Secured Party shall be required
by the UCC or any other applicable law to give notice to any other Secured Party
of any intended disposition of Collateral, such notice shall be given in
accordance with Section 3.16 hereof and ten (10) days’ notice shall be deemed to
be commercially reasonable.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.6. Consent. As required by the Series B Bondholder Mortgage, the
Series B Trustee hereby consents to the encumbering of the Series B Bondholder
Real Property by the liens, security interest and other terms of the New Bank
Mortgage, provided such New Bank Mortgage is, as provided herein, subject,
subordinate and inferior to the Series B Bondholder Mortgage in regard to the
Series B Bondholder Real Property.

 

ARTICLE III

 

MISCELLANEOUS

 

SECTION 3.1. Contesting Liens or Security Interest. No Secured Party shall
contest the validity, perfection, priority or enforceability of any lien or
security interest granted to any other Secured Party and each Secured Party
shall cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such liens or security interests
brought by the Company or any third party.

 

SECTION 3.2. No Additional Rights for Company Hereunder. If any Secured Party
shall enforce its rights or remedies in violation of the terms of this
Agreement, the Company agrees that it shall not raise such violation as a
defense to the enforcement by any other Secured Party under the Loan Documents
or the Series B Ordinance Documents, nor assert such violation as a counterclaim
or basis for setoff or recoupment against any Secured Party.

 

SECTION 3.3. Limitation of Liability. Except as provided in this Agreement, the
Trustee shall not have any liability to the Bank except for gross negligence or
willful misconduct.

 

SECTION 3.4. Amendments to Financing Arrangements or to this Agreement. The Bank
and the Trustee shall each use its best efforts to notify the other or others of
any amendment, modification or waiver to any Loan Document or any Series B
Ordinance Document respectively, but the failure to do so shall not create a
cause of action against the party failing to give such notice or create any
claim or right on behalf of any third party. The Bank and the Trustee shall,
upon request of the other, provide copies of all such modifications, amendments
and waivers and copies of all other documentation relevant to the Collateral.
All modifications, amendments and waivers of this Agreement must be in writing
and duly executed by an authorized officer of each Secured Party to be binding
and enforceable except that the written consent of the Company shall be required
if the amendment, modification or waiver would impose, or have the effect of
imposing, on the Company, more restrictive covenants or greater obligations than
those applicable to the Company under this Agreement, which consent shall not be
unreasonably withheld.

 

SECTION 3.5. Term of Agreement. The provisions of this Agreement shall continue
in effect until all the Company’s Obligations now or hereafter evidenced or
secured by the Loan Documents shall have been fully paid in accordance with the
terms thereof and the Loan Documents shall have terminated.

 

SECTION 3.6. Further Assurances. Each of the parties hereto shall execute and
file all such farther documents and instruments, and perform such other acts, as
may be necessary or advisable to effectuate the purposes of this Agreement.

 

9

--------------------------------------------------------------------------------


 

SECTION 3.7. Inconsistent Provisions. If any provision of this Agreement shall
be inconsistent with, or contrary to, any provision in the Loan Documents, the
Series B Ordinance Documents, or any other instrument delivered in connection
with the transactions contemplated thereby, the applicable provision in this
Agreement shall be controlling and shall supersede such inconsistent provision
to the extent necessary to give fall effect to all provisions contained in this
Agreement.

 

SECTION 3.8. CONSENT TO JURISDICTION.  THE PARTIES HERETO HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN COOK COUNTY,
STATE OF ILLINOIS AND IRREVOCABLY AGREE THAT, SUBJECT TO THE TRUSTEE’S ORTHE
BANK’S ELECTION, ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. EACH PARTY HERETO ACCEPTS FOR AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, IN ANY SUCH ACTIONS OR
PROCEEDINGS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, WITH ANY JUDGMENT
SUBJECT TO RIGHTS OF APPEAL IN THE JURISDICTIONS SET FORTH ABOVE.

 

SECTION 3.9. Marshalling of Assets. The Bank hereby waives any and all rights to
have all or any portion of the Series B Bondholder Collateral marshalled upon
any foreclosure of any liens of the Trustee. The Trustee hereby waives any and
all rights to have all or any portion of the Bank Collateral marshalled upon any
foreclosure of any liens of the Bank.

 

SECTION 3.10. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

SECTION 3.11. Assignment. The Trustee, the Series B Bondholders and the Bank
shall have the right to assign, transfer or grant participations in part or all
of the obligations owed to them, the security therefor and their rights and
obligations hereunder.

 

SECTION 3.12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of each
of the parties hereto.

 

SECTION 3.13. Benefits of Agreement. This Agreement is for the sole benefit of
the Secured Parties, their successors and assigns, and, except as otherwise
provided in Section 3.4 with respect to the Company, no other person shall be
entitled to rely hereon or enforce any of the terms hereof.

 

SECTION 3.14. Authority. Each of the parties represents and warrants to all
other parties hereto that the execution, delivery and performance by or on
behalf of such party to this Agreement have been duly authorized by all
necessary action, corporate or otherwise, do not violate any provision of law,
governmental regulation, or any Agreement or instrument by which such party is
bound, and require no governmental or other consent that has not been obtained
and is not in fall force and effect.

 

10

--------------------------------------------------------------------------------


 

SECTION 3.15. Counterparts. This Agreement may be executed in any number of
counterparts, each counterpart, when so executed and delivered, shall be deemed
to be an original and all of which counterparts, taken together, shall
constitute one and the same Agreement.

 

SECTION 3.16. Notices. All notices, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing, shall be personally delivered or sent by registered or certified mail,
postage prepaid, return receipt requested, or by a reputable courier delivery
service, or by prepaid telex or telecopier. Unless otherwise specified by the
party to receive such notice in a notice sent or delivered in accordance with
the foregoing provisions of this Section, notices or demands or other
communications shall be given to or made upon the parties hereto at their
respective addresses (or to their telecopier numbers) indicated below:

 

If to the Company:

 

Huntley Development Limited Partnership

 

 

c/o The Prime Group, Inc.

 

 

77 W. Wacker Drive, Suite 4200

 

 

Chicago, Illinois 60601

 

 

Attention: Michael W. Reschke

 

 

 

With a copy to:

 

The Prime Group, Inc.

 

 

77 W. Wacker Drive, Suite 4200

 

 

Chicago, Illinois 60601

 

 

Attention: Robert J. Rudnik

 

 

 

If to the Trustee:

 

U.S. Bank Trust National Association f/k/a

 

 

First Trust National Association

 

 

One Illinois Center

 

 

111 East Wacker Drive

 

 

Suite 3000

 

 

Chicago, Illinois 60601

 

 

Attention: Corporate Trust Development

 

 

 

If to the Bank:

 

Beal Bank, SSB

 

 

15770 North Dallas Parkway

 

 

Suite 300

 

 

Dallas, Texas 75248

 

 

Attention: William T. Saurenmann

 

 

 

With a copy to:

 

Jenkens & Gilchrist

 

 

1445 Ross Avenue

 

 

Dallas, Texas 75202

 

 

Attention: Lawrence Adams

 

SECTION 3.17. Severability of Provisions. Any provision of this Agreement that
is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability, without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.18. Headings. The article and section headings used in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.

 

SECTION 3.19. Concerning the Trustee. Notwithstanding anything to the contrary
set forth herein, no provision of this Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of its duties hereunder, or in the exercise of any of its powers, if
it shall have reasonable grounds for believing repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

 

SECTION 3.20. Continuing Effect of Loan Documents. Except as modified above, the
Loan Documents shall remain in full force and effect. The execution, delivery
and effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Bank under any Loan Document, nor constitute a waiver of
any provision of any Loan Document, except as set forth herein.

 

SECTION 3.21 Acknowledgment. The parties hereto hereby advise each other that to
the best knowledge of each (i) no default or failure to perform currently exists
under or in regard to the Series B Bondholder Mortgage or the Loan Documents,
and (ii) the outstanding principal amount of the Series B Bonds, as defined in
the Intercreditor Agreement, the amount of accrued and unpaid interest thereon
and the balances of the collateral accounts which secure the Series B Bonds,
each as of December 1, 1999, are shown on Exhibit C attached hereto.

 

SECTION 3.22 Supercede. This Agreement expressly supercedes the Original
Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

a national banking association formerly known as

 

FIRST TRUST NATIONAL ASSOCIATION, as

 

Trustee

 

 

 

By:

 

 

 

 

Name:  John D. Bowman

 

 

Title:  Vice President

 

 

 

BEAL BANK, SSB

 

 

 

By:

 

 

 

 

Name: William T. Saurenmann

 

 

Title:  Senior Vice President

 

12

--------------------------------------------------------------------------------


 

 

HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP

 

 

 

By:

Huntley Development Company

 

Its:

Managing General Partner

 

 

 

 

By:

 

 

 

 

Name: Gary J. Skoien

 

 

Title:  Vice President

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXHIBIT A-1 hereto describes the Series B Bondholder Real Property at the date
of recording the Series B Bondholder Mortgage and EXHIBIT A-2 hereto describes
the Series B Bondholder Real Property owned by Company on the date of recording
hereof.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Parcel #

 

Acres

 

Appraised
Value

 

Deposit to
Collateral
Acct./Sq. Ft.

 

Minimum
Floor Area
Ratio

 

Minimum
FAR in
Feet/Acre

 

 

 

 

 

 

 

 

 

 

 

 

 

IA

 

6.478

 

$

950,000

 

$

1.685

 

35

%

15,246

 

lB

 

13.840

(i)

1,467,972

 

$

1.685

 

35

%

15,246

 

7C

 

8.720

 

1,425,000

 

$

1.875

 

20

%

8,712

 

7D

 

1.750

 

534,000

 

$

3.500

 

25

%

10,890

 

7E

 

1.800

 

588,000

 

$

3.750

 

20

%

8,712

 

7F

 

1.800

 

588,000

 

$

3.750

 

20

%

8,712

 

Lots 16-25

 

51.611

(ii)

5,910,000

 

$

1.860

 

13

%

5,663

 

Lots 500-504

 

48.960

 

1,420,000

 

$

1.000

 

40

%

17,424

 

 

 

 

 

$

12,882,972

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(i)                                     Total of 13.84 acres, however, only 10
acres are buildable. The release of Parcel lB shall not be subject to the
Deposit to the Collateral Account so long as the Developer commences
construction by July 10, 1998.

 

(ii)                                  Total of 5l.611 acres, however only 36.49
acres are buildable.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT C

 

The outstanding principal amount of Series B Bonds as of December 1, 1999 is
$14,000,000.00.

 

The accrued and unpaid interest on the Series B Bonds as of December 1, 1999, is
$-0-.

 

The balance of the collateral accounts which secure the Series B Bonds as of
December 1, 1999 is $1,558,526.95.

 

16

--------------------------------------------------------------------------------